His Honor granted the motion, and plaintiffs appealed.
The agreement to submit to arbitration was made before the referees, who had been appointed by the court, for the purpose of stating an account between the parties. Before the testimony had been concluded, the defendants served a notice upon the arbitrators appointed by themselves — the same persons who had been appointed referees by the court — in which notice they said that they "do now and hereby revoke and annul the agreement and submission heretofore made to arbitrate the matters in dispute in this (840) case between them and the plaintiffs, and ask that the matter be determined by you under the order of court, as referees." The report was made to the court, and the same was set aside and the *Page 529 
matters rereferred. An order was also made for new parties and the taking of additional testimony. The plaintiffs appealed.
The appeal is premature. The order of the court was only interlocutory. Plaintiffs should have assigned errors and exceptions and had the same noted in the record, so that the whole might be brought up by an appeal from the final judgment. Hailey v. Gray, 93 N.C. 195; Blackwell v.McCaine, 105 N.C. 460; Warren v. Stancil, 117 N.C. 112.
Appeal Dismissed.